MEMORANDUM **
Aaron Edward Pettijohn, an Arizona state prisoner, appeals pro se from the *846dismissal as untimely of Ms 28 U.S.C. § 2254 habeas corpus petition claiming that his sentence was unconstitutional under Blakely v. Washington, 542 U.S. 296, 124 S.Ct. 2531, 159 L.Ed.2d 403 (2004). He contends that his habeas petition was timely under 28 U.S.C. § 2244(d)(1)(C) because he filed a state court post-conviction petition within one year of Blakely. As stated by the district court, this contention lacks merit because the Supreme Court has not held that Blakely is retroactively applicable to cases on collateral review. See Tyler v. Cain, 533 U.S. 656, 662, 121 S.Ct. 2478, 150 L.Ed.2d 632 (2001) (rnterpreting § 2244(b)(2)(A)); Schardt v. Payne, 414 F.3d 1025, 1038 (9th Cir.2005), cert. dismissed (U.S. June 29, 2006) (No. 05-9237).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provid*846ed by 9th Cir. R. 36-3.